                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

RONNIE ODELL PARKER,                        )
    Petitioner,                             )
                                            )
v.                                          )   CIVIL ACTION NO. 18-00341-JB-N
                                            )
JOHN CROW,                                  )
     Respondent.                            )


                                         JUDGMENT

       In accordance with the Order entered on this date adopting the recommendations of the

Magistrate Judge, it is ORDERED, ADJUDGED, and DECREED that JUDGMENT is entered

in favor of the Respondent and against Petitioner Ronnie Odell Parker that this action under 28

U.S.C. § 2254 is DISMISSED for lack of jurisdiction, and that Parker is not entitled to appeal in

forma pauperis.

       DONE and ORDERED this the 13th day of November, 2018.


                                       s/JEFFREY U. BEAVERSTOCK
                                       UNITED STATES DISTRICT JUDGE
